                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                    Date: July 11, 2019

Title: ALLERGAN USA INC. V. IMPRIMIS PHARMACEUTICALS, INC.


PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

              Deborah Lewman                                  Not Present
              Courtroom Clerk                                Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                  DEFENDANTS:
               None Present                                  None Present



       PROCEEDINGS (IN CHAMBERS): ORDER GRANTING IN PART
                                  MOTION FOR PERMANENT
                                  INJUNCTION [234]

      Before the Court is Plaintiff Allergan USA, Inc.’s (“Plaintiff” or “Allergan”)
Motion for Permanent Injunction (“Motion”) (Dkt. 234). The Court heard oral argument
on June 28, 2019. Having reviewed the papers and considered the parties’ arguments, the
Court GRANTS IN PART the Motion.

I.     Background

       Allergan filed this action against Imprimis Pharmaceuticals, Inc. (“Imprimis”) on
September 7, 2017. See Complaint (Dkt. 1). Allergan asserted two claims: (1) unfair
competition and false advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a);
and (2) unlawful and/or unfair business practices in violation of California’s Unfair
Competition Law (“UCL”), Cal. Bus. & Prof. Code, § 17200, et seq. by unlawfully
marketing, selling, and distributing their products in violation of the California Sherman
Law and compounding laws. Compl. ¶¶ 108–24.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                          Date: July 11, 2019
                                                                                         Page 2


       On March 27, 2019, the Court granted partial summary judgment in favor of
Allergan on the issue of liability as to both of its claims (“Summary Judgment Order”)
(Dkt. 138). The Court ruled as a matter of law that five categories of statements made by
Imprimis representatives constituted false advertising under the Lanham Act. Id. The
Court detailed violations of the Sherman Law, discussed infra. Id. Allergan did not move
for summary judgment on damages. But the Court granted Imprimis’s motion for partial
summary and held that only injunctive relief is proper under the UCL claim. Id. at 23–25.
All that was left for trial was the amount of damages, if any, Allergan suffered due to the
false advertising. Id.

       The case proceeded to trial on May 9, 2019. On May 16, 2019, the jury returned a
verdict awarding Allergan $48,500.00 as a result of Imprimis’s false advertising and
$0.00 in profits garnered through false advertising such that it should be disgorged. Dkt.
231.

      On May 22, 2019, Allergan filed the present Motion seeking permanent injunction
under both the false advertising and Sherman Law claims. On June 3, 2019, Imprimis
opposed (“Opp’n”) (Dkt. 241). On June 10, 2019, Allergan replied (“Reply”) (Dkt. 242).
The Court heard oral argument on June 28, 2019.

II.    Legal Standard

          The UCL empowers courts to enjoin “any unlawful, unfair or fraudulent business
act or practice.” Cal. Bus. & Prof. Code §§ 17200, 17203. The Lanham Act also
empowers courts “to grant injunctions, according to the principles of equity and upon
such terms as the court may deem reasonable . . . to prevent a violation under subsection
(a) . . . of section 1125 of this title.” 15 U.S.C. § 1116(a).

       Permanent injunctive relief is appropriate where liability has been established and
the plaintiff demonstrates “(1) that it has suffered an irreparable injury; (2) that remedies
available at law, such as monetary damages, are inadequate to compensate for that injury;
(3) that, considering the balance of hardships between the plaintiff and defendant, a
remedy in equity is warranted; and (4) that the public interest would not be disserved by a
permanent injunction.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156–57
(2010) (quoting eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006)). “[T]he
decision whether to grant or deny injunctive relief rests within the equitable discretion of
the district courts.” eBay, 547 U.S. at 1841.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                       Date: July 11, 2019
                                                                                      Page 3


III.   Discussion

       Allergan argues it is entitled to a permanent injunction under both the Lanham Act
and the UCL. See generally Mot. The Court addresses whether a permanent injunction is
warranted under each claim in turn.

       A.      Lanham Act

       Allergan seeks an order enjoining Imprimis from misrepresenting in any
commercial speech, advertising, or other promotional communication with any health
care provider, consumer, or other customer that:

            • Defendant’s standardized ophthalmic formulations have been customized to
              meet the needs of an individual patient;

            • Defendant’s products or services have been demonstrated to be safe or
              effective;

            • FDA has found Defendant’s products or services to be safe or effective;

            • Defendant or any product manufactured or compounded by Defendant is
              FDA-approved;

            • Defendant uses FDA-approved ingredients, FDA-approved components,
              components of FDA-approved drugs, or FDA-approved Active
              Pharmaceutical Ingredients (“APIs”);

            • Defendant’s compounded formulations are comprised of FDA-approved
              medications;

            • any of Defendant’s compounded formulations has safely combined FDA-
              approved components, ingredients, drugs, APIs, or medications;

            • any of Defendant’s products produces an outcome that is clinically superior
              or equivalent to that produced by a commercially available drug product,
              unless supported by reliable comparative testing between Defendant’s
              product and the commercially available drug product(s); or

            • health care providers prefer Defendant’s product(s) to one or more
              commercially available drug products.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                          Date: July 11, 2019
                                                                                         Page 4


Proposed Order (Dkt. 234-5). Plaintiff also asks the Court to order Imprimis to make
corrective advertising statements including that its products are “Not FDA Approved”
and that “Clinical data sufficient to determine the safety and efficacy of this drug product
has not been developed, and the safety and efficacy of this drug product are untested and
unknown.” Mot. at 4; Proposed Order at 13.

       According to Allergan, Defendant’s Lanham Act violations have caused and
continue to cause irreparable harm in two independent ways. Mot. at 12. First, Allergan
argues Defendant’s “continued violations” of the Lanham Act could “result in lost sales”
to Allergan. Id. at 13. Second, Allergan notes that courts have also held that the
irreparable harm factor can be met where “the presumption that consumers have been
deceived by Defendants’ literally false statements” applies. Id. at 14 (citing Nutrition
Distribution LLC v. IronMag Labs, LLC, No. CV 15-8233-R, 2018 WL 6264986, at *4
(C.D. Cal. Nov. 16, 2018)).

       Imprimis responds that Allergan has failed to sustain its burden of presenting
evidence of proving that it is likely to suffer irreparable harm under the Lanham Act
because the parties stipulated that all use of the false advertisements at issue ceased
nearly a year-and-a-half ago, and the evidence is uncontroverted that Imprimis has
neither the intention nor motivation to resume use of the ads. Opp’n at 9.

       To warrant a permanent injunction, Plaintiff must demonstrate that it has suffered
irreparable harm, which the Court now considers. As the parties stipulated, Allergan and
Imprimis are in commercial competition in the ophthalmic drug market.” Dkt. 223 at 6.
And the jury did find that Allergan presented evidence of some injury resulting from the
deception of Imprimis’s false advertisements (the jury awarded $48,500.00 in damages
Allergan suffered as a result of the false advertising). Dkt. 231. But Allergan cannot
overcome its stipulation that all use of the false advertisements at issue ceased in January
2018. Dkt. 241-9 (Transcript, May 15, 2019, Vol. 3 at 21:20–21 (“Imprimis stopped
making the false statements on or about January 31, 2018.”)). The evidence at trial
supported this stipulation. And post-trial evidence including the Declaration of Andrew
Boll (“Boll Decl.”) (Dkt. 241-1) further supports this fact. See Boll Decl. ¶ 11 (“[W]e
have not made any of those statements since January 2018 at the latest, [. . . and] we have
no reason or intent to make the statements in the future.”).

      The evidence at trial made clear that the false statements were vetted by
Imprimis’s committee that included outside counsel, see Dkt. 241-6 (Transcript, May 14,
2019, Vol. II at at 76:1–17), and that within days of being put on notice via the
Complaint, Imprimis took down the statements identified. Dkt. 241-5 (Transcript, May
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                        Date: July 11, 2019
                                                                                       Page 5


14, 2019, Vol. I at 7:19–9:1). And Imprimis removed the remaining statements after the
FDA met with Allergan and shortly thereafter issued a warning letter regarding the false
statements (Id. at 8:1–23; Dkt. 241-7 (Transcript, May 14, 2019, Vol. III) at 71:24–72:9).
There is no evidence in the record that suggests Imprimis would continue to market its
materials in a misleading manner in the future. Much of this lawsuit arises from FDA
inaction. But the evidence presented at the Lanham Act trial consistently demonstrated
that where FDA has acted clearly—including by issuing a warning letter with regards to
misleading statements—Imprimis has responded and complied by removing the
advertisements. Even if Allergan demonstrated that it lost some market share because of
the false advertising, Allergan has not demonstrated how it would continue to be harmed
absent a Lanham Act injunction in light of Imprimis’s response to the FDA warning letter
and the stipulation that the false statements stopped in January 2018. Allergan cannot rely
on a statement by its own witness, Dave LeCause, that the “confusion still persists
today.” See Reply at 5. Allergan presented no evidence of a customer or potential buyer
to show that Imprimis continues to make false statements and continues to cause
confusion. A permanent injunction is not appropriate under these circumstances.

       The Court similarly denies Allergan’s request for corrective advertising. There is
no evidence suggesting that this remedy is reasonable in light of the jury’s verdict.
Allergan relies repeatedly on the testimony of Dr. Michael Rauser, who testified at trial
that he learned the drugs were not FDA approved the day before he testified. See Dkt.
234-2 at 110–11. But this testimony does not demonstrate that deception was so
widespread such that corrective advertisement is warranted. Allergan’s arguments at the
June 28, 2019 hearing regarding the rebuttable presumption of actual deception are well
taken. But at least as to the Lanham Act claim, the jury’s verdict of $48,500.00 reflects
the limited effect these false statements had on the market and the harm they caused to
Allergan. The Court will not order corrective statements in light of the jury’s
determination and the evidence presented at trial.

     The request for a permanent injunction under the Lanham Act is accordingly
DENIED.

       B.     UCL

       Separate from the false advertising claim, Allergan seeks a permanent injunction
tracking this Court’s Summary Judgment Order. Specifically, Allergan asks this Court to
enter an order enjoining Imprimis from:
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                          Date: July 11, 2019
                                                                                         Page 6


           • Dispensing any drug product from any facility claiming to operate pursuant
             to Section 503A without a Valid Prescription Order. Allergan asks this
             Court to prevent customers from “merely checking a box” or subscribing to
             a pre-printed verification. Instead, Allergan seeks an order requiring
             prescribers to articulate the clinical need for a compounded product rather
             than an FDA-approved drug;

           • Preparing any drug product in a 503A Facility except after receipt of a
             Valid Prescription Order or before the receipt of a Valid Prescription Order
             in limited quantities based on a history of Defendant receiving Valid
             Prescription Orders for the compounding of that drug product generated
             within an established relationship between Defendant and the patient or the
             prescriber provided that Defendant holds for distribution no more than a
             30-day supply of the drug product; and

           • Operating any outsourcing facility registered pursuant to Section 503B that
             uses any bulk drug substance not appearing on a list established by the
             clinical need list or the 503 Category 1 list, if that list is still in effect.

Proposed Order at 10–12. Allergan’s proposed definition for a “Valid Prescription Order”
is a prescription received for an identified individual patient and stating that a
compounded product is necessary for the individual because of a clinical need that cannot
be met by an FDA-approved drug or bearing a notation, approved by the prescribing
practitioner, stating that a compounded product is necessary for such patient because such
patient’s clinical needs cannot be met by an FDA-approved product. Proposed Order at
10–11 (emphasis added).

        Imprimis opposes an injunction under the UCL. First, Imprimis argues that it is in
compliance with the individual prescription requirement and solely engages in
“anticipatory compounding” pursuant to the guidelines cited in footnote 10 of this
Court’s summary judgment order. Opp’n at 12. Second, Imprimis argues that as for the
activities that the Court actually found unlawful—e.g., randomly picking three patient
names from a patient list before shipping replacement medications from the 503A facility
and allowing customers to provide a surgery schedule or list of patients in lieu of
individual patient information—there is no evidence that those activities continue or are
likely to occur in the future, and there is affirmative evidence that those activities do not
continue and will not occur in the future. Id. at 13. Moreover, Imprimis argues there is no
evidence as to how those activities caused or would cause Allergan any harm. Third,
Imprimis argues nepafenac is now on the FDA Category 1 bulk substance list, and that
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

    Case No. SA CV 17-1551-DOC (JDEx)                                                       Date: July 11, 2019
                                                                                                         Page 7


and that as of May 16, 2019, new orders for formulations with gatlifoxacin will no longer
be filled from the Section 503B pharmacy. Id. Thus according to Imprimis, no injunction
is necessary to compel compliance with the Court’s Order relating to Section 503, and
Allergan has failed to show that it would suffer any harm absent an injunction. Fourth,
Imprimis attacks the scope of the injunction as regulating activities that are not directed
to and have no effect on California and argues the proposed injunction is not narrowly
tailored to protect against the likely harm to Allergan. Id. at 18.

                 1.      Summary Judgment Order

        In the Summary Judgment Order, Dkt. 138, the Court detailed the landscape of
federal lawsuits brought against the United States government and compounders as the
FDA assembles the clinical need list and otherwise implements the DQSA. The Court
addressed the course of twin cases filed by Allergan, and denied a motion for
reconsideration noting that contemporaneous enforcement of California law is necessary
to protect consumers and prevent economic harms. Dkt. 138 at 16 n.9 (citing Allergan,
Inc. v. Athena Cosmetics, Inc., 738 F.3d 1350 (Fed. Cir. 2013)).

        In the Summary Judgment Order, the Court held that as a matter of law there had
been instances where Imprimis had “not matched orders with specific patients and
customized prescriptions” and where Imprimis had “allowed customers to provide a
surgery schedule or list of patients to obtain drug orders from the 503A facility.” Dkt.
138 at 22. The Court held that “Imprimis’s 503A facilities have violated the
customization and individual prescription requirements, and such drugs are therefore
unapproved in violation of the Sherman Law.” Id. The Court also held that Imprimis
violated Section 503B because Imprimis had distributed from a Section 503B facility
certain compounded drugs containing nepafenac and gatifloxacin during periods of time
when those ingredients were not on the FDA’s Interim Category 1 Bulk Substance List.
Id. at 23.

     For completeness, the Court provides the following excerpts from the Summary
Judgment Order:1

                 Under 21 U.S.C. § 353a(a), a drug is exempt from premarket approval
          requirements if the drug product is “compounded for an identified individual
          patient based on the receipt of a valid prescription order or a notation,
          approved by the prescribing practitioner, on the prescription order that a

1
 Allergan has appealed the Summary Judgment Order to the United States Court of Appeals for the Ninth Circuit.
Dkt. 253.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                           Date: July 11, 2019
                                                                                          Page 8


       compounded product is necessary for the identified patient, if the drug
       product meets the requirements of this section, and [listing conditions of the
       “prescription” requirement].” 21 U.S.C. § 353a(a). The statute also allows a
       drug to be exempt from premarket approval requirements if it is compounded
       “in limited quantities before the receipt of a valid prescription order for such
       individual patient,” if done so “based on a history of . . . receiving valid
       prescription orders for the compounding of the drug product . . . within an
       established relationship[.]” 21 U.S.C. § 353a(a)(2). Under the plain language
       of the statute, anticipatory mass compounding of standardized drugs in a
       503A facility without identified individual patients based on valid
       prescription orders is clearly violative of the FDCA. Such compounded drugs
       are neither approved by the FDA nor exempt under the FDCA carveouts; and
       Imprimis does not adequately address whether it is protected by any interim
       FDA guidelines on customization or prescription requirements. True, there
       is no requirement that the 503A compounded drugs be different for every
       patient; there may well be common allergies to FDA-approved drugs that
       require large productions of 503A compounded drugs. But that reality does
       not eliminate the requirement that 503A facilities customize drugs for
       identified individual patients. [FN11: As noted during oral argument, this
       requirement also distinguishes compounding under 503A from compounding
       by an outsourcing facility under Section 503B, which states that an
       outsourcing facility may or may not obtain prescriptions for identified
       individual patients and is subject to more oversight and conditions. Imprimis
       acknowledged that such bulk production could be pursued under 503B]. . . .
       Imprimis can distribute compounded drugs under section 503A only pursuant
       to a valid patient-specific prescription. The uncontroverted facts show that
       Imprimis’s 503A facilities have violated the customization and individual
       prescription requirements, and such drugs are therefore unapproved in
       violation of the Sherman Law.

Summary Judgment Order at 20–22.

       With respect to 503B, the Court noted the reasoning set forth in its previous
holding in Allergan v. Prescribers Choice, Case No. 17-cv-1550-DOC-JDE (C.D.
Cal. Jan. 11, 2019). Id. at 15 (“The Court does not wish to set a policy that limits
the ability of the FDA to determine whether there is a clinical need for particular
drugs while simultaneously allowing the compounding of certain drugs to meet
health needs.”). The Court held:
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                          Date: July 11, 2019
                                                                                         Page 9


               As in Prescribers Choice, the Court narrows the question to whether
       Imprimis is using or has used bulk substances not on the Interim Category 1
       list. In February 2017, Defendant began using bulk gatifloxacin and bulk
       nepafenac in drugs it produced and dispensed from its 503B registered
       outsourcing facility. SUF ¶ 38. Gatifloxacin has never been on the FDA’s
       Category 1 Bulk Drug Substances List for 503B. Id. ¶ 39. Nepafenac was not
       added to the FDA’s Category 1 Bulk Drug Substances List for 503B until
       July 23, 2018. Id. ¶ 41. Imprimis argues that it is phasing out of gatifloxacin
       and will not be compounding the substance by the time of trial. SGD ¶ 40.
       Maybe so. But again, such a statement is not sufficient. Imprimis has violated
       the Sherman Law by selling unapproved drugs with bulk gatifloxacin and
       nepafenac.

Summary Judgment Order at 23.

              2.      Whether Injunction is Improper Private Enforcement of FDCA

       Before addressing whether a permanent injunction is appropriate under the UCL
and the applicable territorial scope of any such injunctive relief, the Court begins with
Imprimis’s renewed attack on the Summary Judgment Order as improperly allowing
private enforcement of the FDCA in a way that is inconsistent with California law. See
Opp’n at 15.

        Imprimis argues it is improper to issue an injunction compelling compliance with
the federal FDCA based on the California UCL where certain provisions of California’s
law governing compounding are different from provisions in the federal FDCA. Id. at 15.
Imprimis notes that there is no dispute that the FDCA cannot be privately enforced. See
21 U.S.C. § 337(a) (“[A]ll such proceedings for the enforcement, or to restrain violations,
of this chapter shall be by and in the name of the United States”). According to Imprimis,
Allergan is improperly using the Sherman Law to “run around” the restriction on private
enforcement of the FDCA. Id. at 15–16. Imprimis anticipates reliance on Allergan, Inc.
v. Athena Cosmetics, Inc., the Federal Circuit decision cited in the Summary Judgment
Order at 16 n.9, and distinguishes the present case by arguing that the California Sherman
Law is not identical to the FDCA. Opp’n at 16. Indeed, Imprimis argues that some
California state law is inconsistent with the corresponding provisions in the FDCA, such
as the allowance of compounding for “office use” at a 503A facility. Id. (citing 16 C.C.R.
§ 1735.2). Thus according to Imprimis, if the Court enjoined violation of Section 503A of
the FDCA based on failure to comply with the FDA guidance on office use, the Court
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. SA CV 17-1551-DOC (JDEx)                                                  Date: July 11, 2019
                                                                                                   Page 10


would be entering an injunction, purportedly under California law that is contrary to
California law and policy. Id. at 16.

        There is no case directly on point. But in Athena, a cosmetics company appealed a
grant of summary judgment that it violated California’s UCL by marketing, distributing
and selling, without regulatory approval, products that qualify as drugs. 738 F.3d at 1352;
see also Summary Judgment Order at 16 n.9. Athena also challenged the district court’s
entry of a nationwide injunction and the denial of a motion for judgment on the pleadings
that the FDCA preempts Allergan’s UCL claim. Id. At issue in that case was Athena’s
RevitaLash line, which contain a prostaglandin derivative as an active ingredient. Id. at
1353. The FDA had not taken enforcement action against Athena, but Allergan—which
sells a FDA-approved product called Latisse for the treatment of a condition that affects
eyelash growth—sued Athena for patent infringement and violation of the UCL. Allergan
alleged that Athena competed unfairly by violating California’s Sherman Law, Health
and Safety Code § 111550, by “marketing, selling, and distributing [its] hair and/or
eyelash growth products without [a new drug] application approved by the FDA or
California State Department of Health Services.” Id. The district court denied Athena’s
motion for judgment on the pleadings that the FDCA preempts Allergan’s UCL claim. Id.
Allergan moved for summary judgment that the products at issue qualify as new drugs
that lack the requisite approval under the California Health Code, giving rise to a UCL
violation. Id. The district court (Judge James V. Selna) granted summary judgment and
entered a permanent injunction. Id.

        On appeal, the Federal Circuit addressed preemption. Id. 1354–55. The Federal
Circuit agreed with Allergan and held that the “FDCA does not impliedly preempt its
UCL claim.” Id. at 1355. “[T]he California Health Code is not an obstacle to realizing
federal objectives. To the contrary, it contains provisions that parallel the FDCA, such
that the statutes have consistent goals.” Id. at 1356. The United States Supreme Court
called for the views of the Solicitor General in response to Athena’s cert petition, and the
Government explained that Allergan’s claim was not preempted because it paralleled,
rather than conflicted with, federal law. U.S. Br., No. 13-379, 2015 WL 2457643, at *11
(U.S. May 26, 2015). The Court denied certiorari. 135 S. Ct. 2886 (2015).

      Here, this Court has followed the Federal Circuit decision in Allergan, Inc. v.
Athena Cosmetics, Inc., to the extent that case is applicable, while deferring to FDA
guidance as the agency develops a list of drugs for which there is a clinical need and
otherwise implements the FDCA, as set forth in the DQSA. 2 The Court has followed
2
 As described in the Summary Judgment Order, the DQSA amended FDCA Section 503A and added Section 503B.
See DQSA, 113 Pub. L. No. 54, 127 Stat. 587 (2013). The DQSA recognizes two categories of compounders: (1)
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                                               Date: July 11, 2019
                                                                                                             Page 11


Athena because the applicable Sherman Law provision is the same: California law
provides that “[n]o person shall sell, deliver, or give away any new drug” that has not
been approved by the California Department of Human Services or the FDA. Cal. Health
& Safety Code § 111550(a)–(b).

        It is true that the FDA approval process at issue here is different than that
presented in Athena. Athena argued that it did not need FDA approval because its product
was a cosmetic and not a drug. Athena, 738 F.3d at 1357 (“there is no genuine dispute
that Athena objectively intends for the products at issue to be used to affect the structure
of eyelashes—i.e., as drugs.”). Here, Imprimis has not complied with the requirements set
forth in Section 503A or Section 503B, or certain FDA interim policies clarifying the
implementation of that law. The Court follows the Federal Circuit’s view of the policies
underlying the Sherman Law and the FDCA: “[T]he California Health Code is not an
obstacle to realizing federal objectives. To the contrary, it contains provisions that
parallel the FDCA, such that the statutes have consistent goals.” Athena, 738 F.3d at
1356. The Sherman Law forbids the sale of any new drug that has not been approved by
the California Department of Human Services or the FDA. It follows that failure to
comply with the FDCA or FDA implementation of the law affronts California’s parallel
prohibition.

       With regards to Imprimis’s argument that an injunction under the UCL would in
fact be violative of California law and policy, the Sherman Law provides that that no
person shall sell any new drug “unless . . . the [California Health Department] has
approved a new drug application for that new drug . . . .” Cal. Health & Safety Code §
111550(b). Imprimis argues that some of California’s relevant compounding regulations
are inconsistent with corresponding provisions in the DQSA. Opp’n at 16–17. But if the
California Health Department approves of Imprimis compounded drugs, Imprimis is not
in violation of the Sherman Law. Imprimis has not adequately demonstrated whether the
California Health Department has in fact approved its compounding practices. A late-
stage passing reference to 16 C.C.R. § 1735.2 does not save Imprimis from an injunction
under the Sherman Law and UCL. See Opp’n at 16 (“California’s regulations governing
compounding, however, allow compounding for ‘office use’ at a 503A facility. See 16
C.C.R. §1735.2”). If the State of California in fact approves Imprimis’s compounded

compounders such as state-licensed pharmacies (sometimes referred to as “traditional compounders”) that
compound drugs solely for identified individual patients based on the receipt of valid prescriptions (Section 503A);
and (2) outsourcing facilities (Section 503B). Such 503B facilities can only compound bulk drug substances that
appear on (1) a list established by the FDA “identifying bulk drug substances for which there is a clinical need”; or
(2) a drug shortage list established by the FDA. 21 U.S.C. § 353b(a)(2)(A). Thus the Court has deferred to FDA
guidance as the agency develops the clinical need and drug shortage lists and otherwise implements the DQSA.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                             Date: July 11, 2019
                                                                                           Page 12


drugs, Imprimis should have raised this argument in full force. There is not enough
evidence in the record to make such a determination. In short, the California law includes
a carveout protecting the very state interests that Imprimis argues this Court ignores.

              3.      Territorial Scope of UCL Injunction

       Next, the Court turns to the territorial scope of any permanent injunction arising
under the Sherman Law and UCL. Imprimis argues that the UCL does not apply to out-
of-state unlawful conduct because (1) the Commerce Clause in the United States
Constitution restricts states from interfering with the sovereignty of other states in
commercial matters; and (2) California law itself limits the scope of the UCL to in-state
unlawful acts. Opp’n at 18.

       Again, the decision in Allergan, Inc. v. Athena Cosmetics, Inc. is most on point. In
that case, the Federal Circuit held that the district court abused its discretion by entering
an injunction under the UCL that regulates any and all out-of-state conduct. 738 F.3d
1350, 1358 (Fed. Cir. 2013).

              “As the California Supreme Court has stated, ‘[n]either the
              language of the UCL nor its legislative history provides any
              basis for concluding the Legislature intended the UCL to
              operate extraterritorially.’ Sullivan v. Oracle Corp., 51 Cal.
              4th 1191 (2011). The injunction impermissibly imposes the
              UCL on entirely extraterritorial conduct regardless of whether
              the conduct in other states causes harm to California. This
              injunction is so broad that it would bar Athena from making
              its product in Idaho, distributing it from a facility in Nevada,
              and selling it to Connecticut consumers.”

Id. The injunction prevented sales that are “entirely extraterritorial.” Id. at 1359. “It is not
limited to purchases made by California residents that are being shipped into California
or to sales emanating from California.” Id.

      The Federal Circuit also addressed concerns arising from the Commerce Clause,
which “precludes” such extraterritorial application of state law “whether or not the
commerce has effects within the state.” Id. (citing Healy v. Beer Inst., Inc., 491 U.S. 324,
336 (1989)). In short, California may conclude that its own unfair competition law has
been violated, and it may prohibit any future conduct within its borders that would cause
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                           Date: July 11, 2019
                                                                                         Page 13


continued violation of its law. Id. California is not permitted, however, to extend its
unfair competition law to other states. Id.

        The Federal Circuit noted that the FDA—and the FDA alone—has the power and
the discretion to enforce the FDCA. Id. (citing 21 U.S.C. § 337(a) (“[A]ll such
proceedings for the enforcement, or to restrain violations, of this chapter shall be by and
in the name of the United States”)). “California does not have the authority to stand in the
shoes of the FDA to determine whether Athena’s sale of the products at issue amounts to
the sale of an unapproved drug under the FDCA. This enforcement authority relies
exclusively with the FDA.” Id. But California has chosen to enact the UCL, which
prevents marketing, distributing, and selling, without regulatory approval, products that
qualify as drugs. Id. The Federal Circuit noted the FDA does not require states to enact
laws that parallel federal requirements. Id. Thus, “if other states have no laws that parallel
relevant provisions of the UCL and California Health Code, there would be no
mechanism at all in those states to challenge Athena’s sales of the products at issue.” Id.
In short, imposing the UCL on other states would violate their sovereignty, and usurp the
discretionary enforcement authority of the FDA. Id. The Federal Circuit instructed that on
remand, the district court should “limit the scope of the injunction to regulate conduct
occurring within California.” Id. at 1360.

       Allergan is of course familiar with the Federal Circuit decision in Athena and has
attempted to fashion its proposed injunction to conform with the Federal Circuit’s
guidance. In Footnote 2 of the Proposed Order enjoining Imprimis, Allergan provides:
“Sections A.1, A.2, and A.3 of this Judgment shall apply only to (1) drugs prepared in,
dispensed from within, or shipped to, the State of California; (2) any outsourcing facility
located within the State of California or that ships drugs to the State of California; and (3)
any act (or, as applicable, omission) undertaken within or directed, counseled,
commanded, induced, or procured by a person acting within the State of California.
Proposed Order at 3 n.2.

       Imprimis does not dispute that the qualification set forth in Subsection (1) is
consistent with the law governing the geographic scope of the UCL. See Opp’n at 19. In
other words, there appears to be no dispute that an injunction would apply to drugs
prepared in, dispensed from within, or shipped to the State of California. Id. But Imprimis
argues that Subsection (2)—any outsourcing facility . . . that ships drugs to California—
could be construed to enjoin activity at an out-of-state facility that is unrelated to
California. Imprimis provides the following helpful hypothetical in support of its
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

    Case No. SA CV 17-1551-DOC (JDEx)                                                         Date: July 11, 2019
                                                                                                          Page 14


argument: A 503B facility in New Jersey that ships to California3 also ships to Ohio.
Neither New Jersey nor Ohio have chosen to enact a state law paralleling federal
requirements. Subsection (2) could be construed to imply that California law prohibits the
facility in New Jersey from shipping to Ohio even though the sale of a particular
compounded drug does not violate those states’ laws. See Opp’n at 19–20.

        With respect to Subsection (3)—any act (or omission) undertaken with or directed,
counseled . . . induced or procured by a person acting within California—Imprimis argues
that the language could also be construed to enjoin wholly out-of-state transactions. Id. at
20. Critically, Imprimis notes that its headquarters are in San Diego, California. Id. So if
Imprimis authorizes shipment from New Jersey to Ohio, does the UCL ban that out-of-
state transaction because its headquarters are in San Diego? Allergan asks this Court to
hold that the UCL applies in such an instance because “the conduct giving rise to liability
occurs at Defendant’s headquarters in California.” Reply at 17.

       The Court agrees with Imprimis that Subsections (2) and (3) in Allergan’s
proposed permanent injunction are overbroad and contrary to the Federal Circuit
guidance in Athena. 738 F.3d at 1360 (the district court should “limit the scope of the
injunction to regulate conduct occurring within California.”). The Court declines to
follow cases holding that the presumption against extraterritorial application does not
apply where the headquarters are based in California. See In re iPhone 4S Consumer
Litigation, No. C 12-1127 CW, 2013 WL 3829653 (N.D. Cal. July 23, 2013). Here, the
Section 503B facility using bulk substances contrary to FDA policy is in New Jersey. The
Court will not impose a nationwide injunction on compounding facilities across the
country shipping to states other than California because the Imprimis headquarters are in
San Diego. Such an interpretation of the reach of the UCL is contrary to the guidance in
Athena. “California may conclude that its own unfair competition law has been violated,
and it may prohibit any future conduct within its borders that would cause continued
violation of its law. California is not permitted, however, to extend its unfair competition
law to other states.” 738 F.3d at 1359. In the context of pharmaceutical compounding, the
Court will not deviate from this principle solely because Imprimis is headquartered in
San Diego. The 503B facility is in New Jersey and the compounding of any drug not
authorized by the FDA during its implementation phase is performed outside the state of
California. Moreover, the practical effect of any nationwide injunction on the distribution
of such drugs would be for Imprimis to move its headquarters to a different state without
a parallel state law. Because California may not extend its unfair competition law to other

3
  The New Jersey 503B facility has never shipped into California, although Imprimis has a pending application to be
licensed to do so. Boll Decl. ¶ 7.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                           Date: July 11, 2019
                                                                                         Page 15


states, any injunction must be limited to drugs prepared in, dispensed from within, or
shipped to the State of California. See Summary Judgment Order at 21 n.10.

              4.      Whether a Limited Injunction is Warranted

       The Court next turns to whether Allergan has demonstrated that a permanent
injunction under the Sherman Law and UCL is warranted.

        During oral argument, Imprimis’s central contention appeared to be that Imprimis
will follow this Court’s Summary Judgment Order even in the absence of an injunction
and that Allergan primarily seeks a permanent injunction order to flaunt throughout the
industry. In its papers, Imprimis attacks only the irreparable harm prong of the analysis.
Defendant argues that even prior to the March 27 Order, Imprimis had required that every
order shipped from a Section 503A facility be accompanied by a written confirmation
from the doctor or hospital or surgery center that the order is necessary for an individual
patient and subject to a valid prescription. Boll Decl. ¶ 5. Imprimis provides a copy of its
standard form used for Section 503A orders, which “requires not only verifications by the
prescribing physician, but also attaches a chart for the physician or his assistant to fill in
the applicable patient’ s information.” Id.; Boll Decl., Ex. 1. As for the activities that the
Court found unlawful – e.g., randomly picking three patient names from a patient list
before shipping replacement medications from the 503A facility; allowing customers to
provide a surgery schedule or list of patients in lieu of individual patient information –
Imprimis argues there is no evidence that those activities continue or are likely to occur
in the future, and there is affirmative evidence that those activities do not continue and
will not occur in the future. Opp’n at 13.

       Upon consideration of the arguments, the Court finds that a limited permanent
injunction is proper to ensure compliance with the Sherman Law and this Court’s
Summary Judgment Order. Despite Imprimis’s affirmative evidence that the company
has been in compliance with the Summary Judgment Order, Allergan has demonstrated
that absent an injunction, it will lose some profits from Imprimis’s sale of compounded
drugs that do not comply with the Summary Judgment Order.

                      a.     Irreparable Harm

                             (1)     503A

       Imprimis argues that even prior to the Summary Judgment Order, Imprimis had
required that every order shipped from a Section 503A facility be accompanied by a
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                                            Date: July 11, 2019
                                                                                                          Page 16


written confirmation from the doctor or hospital or surgery center that the order is
“necessary for an individual patient and subject to a valid prescription.” Boll Decl. ¶ 5.
Imprimis attaches as Exhibit 1 an example standard order form used for Section 503A
orders. The form requires “not only verifications by the prescribing physician,” but also
attaches a “chart for the physician or his [or her] assistant to fill in the applicable patient’s
information.” Id. The standard form provides that “ImprimisRx specializes in
customizing medications to meet unique patient and practitioner needs. ImprimisRx
dispenses these formulations only to individually identified patients with valid
prescriptions.” Boll Decl., Ex. 1. According to Defendant, Imprimis has “fully complied
with the FDA’s operative FDA guidance on pre-prescription compounding by Section
503A facilities” and the issues cited in the Court’s Summary Judgment Order regarding
surgery schedules or lists of patients to obtain drug orders from the 503A facility “have
not occurred since entry of the Order and will not occur in the future.” Boll Decl., ¶ 4.
Defendants argue there is no evidence that such activities continue or are likely to
continue in the future, and that there is now affirmative evidence such activities will not
occur in the future. Opp’n at 13. And Imprimis argues Allergan has not demonstrated that
it would be irreparably harmed absent an injunction. Id. “No witness testified that he or
she purchased from Imprimis’s 503A facility in lieu of purchasing from Allergan because
of the Section 503A violations.” Id.

       Allergan argues that Defendant’s business model has been to “drive a truck”
through the “narrow opening” that is the 503A exception, such that Defendants treat
Section 503A as a “path to mass-market standardized drugs intended for any and all
patients, in unlawful competition with FDA-approved drugs like Allergan’s.” Mot. at 1;
Reply at 12. Allergan argues that the law and FDA guidance clarify and require that the
receipt of a prescription alone is inadequate: the patient must need the compounded
product because she cannot take an FDA-approved product. Mot. at 1 (citing Request for
Judicial Notice,4 Ex. A); id. at 16–17; Reply at 13 (citing FDA Guidance, Prescription
Requirement Under Section 503A (Dec. 2016) (“These conditions . . . are meant to help
ensure that compounding under Section 503A is based on individual patient needs, and
that entities purportedly operating under Section 503A are not actually operating as
conventional manufacturers.”).



4
  Having considered Allergan’s request for judicial notice (Dkt. 235), which Imprimis has not opposed, the request
is hereby GRANTED. The Court takes judicial notice of the document attached as Exhibit A to Allergan’s request
and the facts contained therein: Exhibit A, FDA Report, FDA’s Human Drug Compounding Progress Report: Three
Years After Enactment of the Drug Quality and Security Act, dated January 2017, which is available on FDA’s
website, https://www.fda.gov/media/102493/download.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                          Date: July 11, 2019
                                                                                        Page 17


       As set forth in the Summary Judgment Order, and repeated supra, under the
FDCA a drug is exempt from premarket approval requirements if the drug product is
“compounded for an identified individual patient based on the receipt of a valid
prescription order or a notation, approved by the prescribing practitioner, on the
prescription order that a compounded product is necessary for the identified patient, if the
drug product meets the requirements of this section, and [listing conditions of the
“prescription” requirement].” 21 U.S.C. § 353a(a). The statute also allows a drug to be
exempt from premarket approval requirements if it is compounded “in limited quantities
before the receipt of a valid prescription order for such individual patient,” if done so
“based on a history of . . . receiving valid prescription orders for the compounding of the
drug product . . . within an established relationship[.]” 21 U.S.C. § 353a(a)(2). Said
differently, Section 503A(a) describes two situations in which a drug product can be
compounded: (1) based on the receipt of a valid prescription order for an identified
individual patient (Section 503A(a)(1)); or (2) in limited quantities before the receipt of a
valid prescription order for an identified individual patient (Section 503A(a)(2)).
According to FDA guidance on the exception, the prescription requirement under section
503A is a critical mechanism to distinguish compounding by a licensed pharmacist or
licensed physician from conventional manufacturing. Akro Decl., Ex. H at 5. The
prescription requirement is also an important factor that distinguishes compounding by a
licensed pharmacist in a State licensed pharmacy or a federal facility, or by a licensed
physician under section 503A, from compounding by an outsourcing facility under
section 503B. Id. But Section 503A is not a window through which compounders may
produce drugs for patients even though an FDA-approved drug may have been medically
appropriate for them. See Akro Decl., Ex. A at 4.

       Defendant has stipulated that “Defendant estimates its batch-prepared
formulations comprise 90 to 95 percent of its ophthalmic drug sales” and “Defendant
bases its production quantity decisions in part on historical sales data.” Dkt. No. 223 at
12. Mr. Boll testified that “90, 95 percent of [Defendant’s] ophthalmic sales are from
batch-prepared formulations” and that Defendant offers volume discounts to its
customers. Dkt. 234-2 at 39– 40 (Trial Tr. May 10, 2019, Vol. II at 58:17-59:13).
Imprimis does not dispute that it prepares large quantities of its Section 503A
formulations. See Opp’n at 12. The Court detailed instances in the Summary Judgment
Order where Imprimis shipped medications that were not pursuant to individualized
patient information. And the standard form attached does not adequately distinguish a
Section 503A drug as medically necessary where a FDA-approved drug is medically
appropriate for the patient. A limited permanent injunction is therefore proper to ensure
compliance with the Sherman Law and Section 503A.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                           Date: July 11, 2019
                                                                                         Page 18


         But Allergan’s proposed injunction is representative of its aggressive approach to
this litigation (an approach the jury flatly rejected during the damages phase of the
Lanham Act trial). Allergan asks the Court to forbid a doctor from stating that a
compounded medication is necessary by filling out an order form or a pre-printed
verification (Proposed Judgment at 1); and enjoin Imprimis from directly or indirectly
advising a doctor as to how it completes a form documenting medical necessity of
compounded medications (id.). The request stretches beyond the requirements of the law.

        Thus the injunction shall be limited to the following language with respect to
Section 503A: Imprimis is permanently enjoined from directly or indirectly dispensing
any drug from a 503A facility in the State of California or shipping any drug from a
503A facility to the State of California without a valid prescription order (1) stating that a
compounded product is medically necessary for the identified individual patient; or (2)
bearing a notation, approved by the prescribing practitioner, stating that a compounded
product is medically necessary for such patient. See 21 U.S.C. § 353a(a). The valid
prescription order must also contain language that an FDA-approved drug is not
medically appropriate. Imprimis’s standard form provided as Exhibit 1 to the Boll
Declaration provides that the “supplies ordered are medically necessary.” Boll Decl., Ex.
1. Such a form would satisfy the injunction so long as it is adequately executed for an
identified individual patient and specifies that (1) the compounded drug is medically
necessary and (2) an FDA-approved drug is not medically appropriate.

       Imprimis also argues that no injunction should be imposed with respect to
compounding before receipt of a valid prescription. “[S]ince the Court issued its
[Summary Judgment Order], Imprimis has fully complied with the FDA’s operative FDA
guidance on pre-prescription compounding by Section 503A facilities – i.e., pre-
prescription compounding is only permitted pursuant to the FDA’s guidance on
anticipatory compounding.” Boll Decl. ¶ 4. Even in light of the affirmative evidence that
Imprimis has reacted in accordance with the Summary Judgment Order, a limited
permanent injunction is appropriate. The Court detailed in the Summary Judgment Order
instances where Imprimis was not in compliance. Thus, the injunction shall provide that
with respect to compounding before receipt of a valid prescription order, Imprimis is
permanently enjoined from compounding a drug in a Section 503A facility except in
limited quantities before the receipt of a valid prescription order for such individual
patients based on a history of the licensed pharmacist or licensed physician receiving
valid prescription orders for the compounding of the drug product. See 21 U.S.C. §
353a(a)(2)(B). The prescription orders must have been generated within an established
relationship between Defendant on the one hand, and, on the other hand, either the patient
for whom the drug product will be provided or the prescriber who will write the
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                           Date: July 11, 2019
                                                                                         Page 19


prescription order. See 21 U.S.C. § 353a(a)(2)(B). The “limited quantity” shall not
exceed a 30-day supply of a particular compounded drug product (i.e., units of a
compounded drug product that the compounder believes it will distribute over a 30-day
period) to fill valid prescriptions it has not yet received; and the amount of the supply of a
particular compounded product is based on the number of valid prescriptions that the
compounder has received for identified individual patients in a 30-day period over the
past year that the compounder selected.

                             (2)     503B

        Allergan also seeks an injunction regarding the operation of any outsourcing
facility registered pursuant to Section 503B that uses a bulk drug substance not appearing
on (a) a list, established by the Secretary of Health and Human Services, identifying bulk
drug substances for which there is a clinical need; or (b) if FDA’s Interim Policy remains
in effect, the 503B “Category 1” list then in effect. Proposed Order at 2.

       First, Imprimis notes that nepafenac is now on the Interim Category 1 Bulk
Substance List. See Opp’n at 14. Thus any injunction implementing the Summary
Judgment Order would not prohibit its use. As for gatifloxacin, Imprimis contends that
the ingredient has been nominated repeatedly for inclusion on the Interim Category 1
Bulk Substance. Opp’n at 14. Still, the FDA has not acted on the nominations. Id. The
FDA had not acted on nominations at the time of the Summary Judgment Order.
According to Defendant, its transition away from the ingredient has taken more time than
hoped and expected due to issues related to continuity of care, sterility testing, and safety
testing. Boll Decl. ¶ 9. However, the transition is nearly complete. Opp’n at 14; Boll
Decl. ¶ 10. In fact, on May 2, 2019, Imprimis emailed and publicly posted an
announcement to its customers that, as of May 16, 2019, new orders for formulations
with gatifloxacin would no longer be filled from the Section 503B pharmacy, and
Imprimis has stood by and will continue to stand by that representation (unless
gatifloxacin is subsequently added to the Interim Category 1 list or otherwise approved
by the FDA for use at Section 503B facilities). Boll Decl. ¶ 10.

       The Court is sympathetic to Imprimis’s position as the FDA continues to develop
the Category 1 list. But a limited permanent injunction is warranted under the UCL
consistent with the Summary Judgment Order. Thus the injunction shall provide that
Imprimis is enjoined from operating any 503B outsourcing facility that uses any bulk
substance not appearing on (a) a list, established by the Secretary of Health and Human
Services, identifying bulk drug substances for which there is a clinical need; or (b) if
FDA’s Interim Policy remains in effect, the 503B “Category 1” list then in effect. As
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                        Date: July 11, 2019
                                                                                      Page 20


discussed supra, because Imprimis’s only 503B facility is in New Jersey, the effect is
limited—Imprimis cannot ship into the state of California drugs compounded in its New
Jersey 503B facility that contain such bulk substances. The New Jersey facility has never
shipped into California, although it does have a pending application to be licensed in the
state. Boll Decl. ¶ 7. If shipments do begin, any drug from the 503B facility shipped into
California must comply with the injunction.

                      b.     Public Interest

       Imprimis understandably focuses its argument in opposition to the Motion for a
Permanent Injunction on the element of irreparable harm (a position the Court adopts
with respect to the Lanham Act) and legal attacks on the scope of injunctive relief. See
generally Opp’n. Imprimis does not address whether the “public interest would not be
disserved by a permanent injunction.” Monsanto Co. v. Geertson Seed Farms, 561 U.S.
139, 156–57 (2010) (quoting eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391
(2006)). Nevertheless, the Court addresses whether a limited permanent injunction
consistent with this order would not disserve the public interest.

       The Court incorporates here the policy considerations underlying its Summary
Judgment Order. Congress amended the FDCA in response to numerous serious adverse
events, including deaths, linked to poor quality compounded drugs. See RJN, Ex. A. In
particular, in 2012, injectable drug products produced by a compounder and shipped
across the country caused a fungal meningitis outbreak that resulted in more than 60
deaths and more than 750 cases of illness. Id.

        The Congressional record makes clear that passage of the DQSA was in direct
response to the 2012 public health event and an attempt to remove barriers to FDA
regulation of compounders. The law was intended to “give hospitals and doctors the
ability to access a source of compounded medicines that are made in a facility that is
subject to stringent FDA quality standards and oversight.” House Hearing on H.R. 3204,
113th Cong. 1399 (2013) (statement of Rep. Henry Waxman); see also House Hearing on
H.R. 3204, 113th Cong. 1399 (2013) (statement of Rep. Joseph Pitts) (the law “clarifies
FDA’s authority over the practice of compounding drugs, and it requires FDA to engage
in dialogue with State regulators”); id. (statement of Rep. Frank Pallone) (“This effort
also makes clear that FDA’s authorities over compounding pharmacies needed to be
fixed. A court split decision over the statute had hampered FDA’s ability to effectively
enforce their authority over compounding pharmacies and ensure the safety and
effectiveness of compounded medications.”); id. (statement of Rep. Deborah Dingell)
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                          Date: July 11, 2019
                                                                                        Page 21


(the law “represents a major step in securing our pharmaceutical supply chain and
improving FDA’s authority to oversee compounding pharmacies”).

        Over the last six years, the FDA has worked toward a full implementation of the
DQSA by finalizing guidance documents and proposed rules while overseeing drug
compounders—and at times taking regulatory action. See RJN, Ex. A. “Such efforts are
necessary to protect patients from the risks associated with compounded drug products
that are not produced in accordance with applicable requirements of federal law, while
preserving access to lawfully marketed compounded drugs for patients who have a
medical need for them.” Id.

       But as FDA continues its implementation efforts, some compounders have taken
advantage of the Section 503A exception in order to distribute drugs without
individualized prescriptions, or have compounded drugs in 503B facilities using
ingredients that are not undergoing FDA evaluation. While FDA does not always
affirmatively act against such violations, the State of California has chosen to pass a law
that parallels federal approval of such new drugs; and as discussed, this provides a
limited mechanism for protecting against their distribution and production in California.

        History has shown that the public will not benefit from legal decisions hampering
FDA’s implementation process. Indeed, Congress passed the DQSA in part because of
conflicting legal decisions. Before passage of the DQSA, “FDA’s authorities over
compounding pharmacies were not up to the task. Divergent court decisions on the
underlying statute had forced the agency to cobble together a piecemeal approach to
regulating compounding pharmacies that was different in some parts of the country than
in others. That untenable legal situation created loopholes that companies . . . were able
to exploit.” House Hearing on H.R. 3204, 113th Cong. 1399 (2013) (statement of Rep.
Henry Waxman). The Court has treaded carefully in this landscape and fashioned this
order and Summary Judgment Order in accordance with the law, which explicitly
incorporates FDA implementation of the clinical need and drug shortage lists. 21 U.S.C.
§ 353b(a)(2)(A). But FDA’s decision not to bring regulatory action against a compounder
that is acting in violation of 503A and 503B does not equate to a determination that a
plaintiff cannot seek relief under the parallel California law. The Court has drawn the line
in accordance with FDA guidance to avoid hampering its implementation of the DQSA.
The public interest is not disserved by enforcing these guidelines in California to protect
patients from the sale and distribution of drugs that are not produced in accordance with
applicable requirements.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 17-1551-DOC (JDEx)                                          Date: July 11, 2019
                                                                                        Page 22


IV.    Disposition

       Accordingly, the Motion for a Permanent Injunction is GRANTED IN PART.

     Allergan’s request for a permanent injunction is DENIED with respect to the
Lanham Act and request for corrective advertising.

        Allergan’s request for a permanent injunction is GRANTED IN PART with
respect to the Sherman Law. The injunction shall be limited to the following language
with respect to Section 503A: Imprimis is permanently enjoined from directly or
indirectly dispensing any drug from a 503A facility in the State of California or shipped
to the State of California without a valid prescription order (1) stating that a compounded
product is medically necessary for the identified individual patient; or (2) bearing a
notation, approved by the prescribing practitioner, stating that a compounded product is
medically necessary for such patient. See 21 U.S.C. § 353a(a). The valid prescription
order must also contain language that an FDA-approved drug is not medically
appropriate. The injunction shall provide that Imprimis is enjoined from operating any
503B outsourcing facility that uses any bulk substance not appearing on (a) a list,
established by the Secretary of Health and Human Services, identifying bulk drug
substances for which there is a clinical need; or (b) if FDA’s Interim Policy remains in
effect, the 503B “Category 1” list then in effect. The injunction must be limited to drugs
prepared in, dispensed from within, or shipped to the State of California.

      Allergan shall submit a proposed order consistent with this order on or before
July 18, 2019.

       The Clerk shall serve this minute order on the parties.
 MINUTES FORM 11
 CIVIL-GEN                                                          Initials of Deputy Clerk: djl
